
	
		II
		110th CONGRESS
		1st Session
		S. 644
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2007
			Mrs. Lincoln (for
			 herself, Ms. Collins,
			 Mr. Dorgan, Ms.
			 Snowe, Mr. Coleman, and
			 Mr. Leahy) introduced the following bill;
			 which was read twice and referred to the Committee on Armed
			 Services
		
		A BILL
		To amend title 38, United States Code, to recodify as
		  part of that title certain educational assistance programs for members of the
		  reserve components of the Armed Forces, to improve such programs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Total Force Educational Assistance
			 Enhancement and Integration Act of 2007.
		2.Recodification
			 in title 38, United States Code, and
			 improvement of certain educational assistance programs for members of the
			 Reserve components
			(a)PurposeThe
			 purpose of this section is to recodify in title 38, United States Code, the
			 provisions of chapters 1606 and 1607 of title 10, United States Code, relating
			 to educational assistance for members of the reserve components of the Armed
			 Forces, and to make certain improvements in such provisions as so
			 recodified.
			(b)Recodification
			 and Improvement of Educational Assistance Programs
				(1)In
			 generalPart III of title 38, United States Code, is amended by
			 inserting after chapter 32 the following new chapter:
					
						33EDUCATIONAL
				ASSISTANCE FOR MEMBERS OF THE RESERVE COMPONENTS
							
								Subchapter I—Members of the Selected
				  Reserve
								Sec.
								3301. Educational assistance program:
				  purpose.
								3302. Eligibility.
								3302A. Eligibility of individuals
				  entitled to educational assistance under former chapter 1606 of title
				  10.
								3303. Amount.
								3304. Termination of
				  assistance.
								3305. Failure to participate
				  satisfactorily; penalties.
								3306. Reports to Congress.
								Subchapter II—Reserve Component
				  Members Supporting Contingency Operations and Certain Other
				  Operations
								3321. Purpose.
								3322. Educational assistance
				  program.
								3323. Eligibility.
								3323A. Eligibility of individuals
				  entitled to educational assistance under former chapter 1607 of title
				  10.
								3324. Amount.
								3325. Time limitation for use of
				  entitlement.
								3326. Termination of
				  assistance.
								Subchapter III—Administrative
				  Matters
								3341. Administration of
				  programs.
								3342. Funding.
							
							IMembers of the
				Selected Reserve
								3301.Educational
				assistance program: purposeTo
				encourage membership in units of the Selected Reserve of the Ready Reserve, the
				Secretary of Veterans Affairs, in consultation with the Secretary of Defense
				and the Secretary of Homeland Security, with respect to the Coast Guard when it
				is not operating as a service in the Navy, shall carry out under this
				subchapter a program to provide educational assistance to members of the
				Selected Reserve of the Ready Reserve of the Armed Forces who agree to remain
				members of the Selected Reserve for a period of not less than six years.
								3302.Eligibility
									(a)In
				GeneralA person is entitled to educational assistance under the
				program of educational assistance under this subchapter if the person—
										(1)after October 1,
				2008—
											(A)enlists,
				reenlists, or extends an enlistment as a Reserve for service in the Selected
				Reserve for a period of not less than six years; or
											(B)is appointed as,
				or is serving as, a reserve officer and agrees to serve in the Selected Reserve
				for a period of not less than six years in addition to any other period of
				obligated service in the Selected Reserve to which the person may be subject;
				and
											(2)before applying
				for benefits under this subchapter, has completed the requirements of a
				secondary school diploma (or an equivalency certificate).
										(b)Completion of
				Active Duty for TrainingEducational assistance may not be
				provided to a member under this subchapter until the member has completed the
				initial period of active duty for training required of the member.
									(c)Notice on
				Entitlement(1)Each person who becomes
				entitled to educational assistance under subsection (a) shall at the time the
				person becomes so entitled be given a statement in writing summarizing the
				provisions of this subchapter and stating clearly and prominently the substance
				of sections 3304 and 3305 of this title as such sections may apply to the
				person.
										(2)In accordance with a memorandum of
				understanding entered into between the Secretary of Veterans Affairs and the
				Secretary of Defense, the Secretary of Defense shall transmit a notice of
				entitlement for each member so entitled to the Secretary of Veterans
				Affairs.
										(d)Inapplicability
				of Certain Duty Toward EntitlementA person may not receive
				credit under this subchapter for service (in any grade) on full-time active
				duty or full-time National Guard duty for the purpose of organizing,
				administering, recruiting, instructing, or training the reserve components in a
				position which is included in the end strength required to be authorized each
				year by section 115(a)(1)(B) of title 10.
									(e)Bar to
				Duplication of Educational AssistanceThe provisions of section
				3033(a) of this title, relating to a bar on duplication of receipt of certain
				educational assistance benefits, apply with respect to the receipt of
				educational assistance under this subchapter.
									3302A.Eligibility
				of individuals entitled to educational assistance under former chapter
				1606 of title
				10
									(a)In
				GeneralSubject to the provisions of this section, any individual
				entitled to educational assistance under chapter 1606 of title 10 as of October
				1, 2008, shall be entitled to educational assistance under this subchapter
				thereafter for the programs of education, in the amounts, and subject to the
				conditions and limitations provided in sections 3303 through 3305 of this
				title.
									(b)Limitation on
				Months of EntitlementThe number of months of entitlement to
				educational assistance under this subchapter of an individual described in
				subsection (a) by reason of this section as of October 1, 2008, shall be equal
				to the number of months of entitlement of such individual to educational
				assistance under chapter 1606 of title 10 that remain unutilized by such
				individual as of that date.
									(c)Time Limitation
				for Use of Entitlement(1)Except as provided in
				paragraph (2), the provisions of section 16133 of title 10, as in effect on
				September 30, 2008, shall apply to the time for the use by an individual
				described in subsection (a) of entitlement to educational assistance under this
				subchapter by reason of this section.
										(2)Clause (1) of section 16133(a) of
				title 10, as in effect on September 30, 2008, shall not apply to the time for
				the use by an individual described in subsection (a) of entitlement to
				educational assistance under this subchapter by reason of this section.
										3303.Amount
									(a)In
				General(1)Subject to the
				provisions of this section, the Secretary shall provide for payment to each
				person entitled to educational assistance under this subchapter who is pursuing
				a program of education described by subsection (b) of an educational assistance
				allowance at the following rates:
											(A)$309 (as increased from time to time
				under paragraphs (2) and (3)) per month for each month of full-time pursuit of
				a program of education.
											(B)$231 (as increased from time to time
				under paragraphs (2) and (3)) per month for each month of three-quarter-time
				pursuit of a program of education.
											(C)$153 (as increased from time to time
				under paragraphs (2) and (3)) per month for each month of half-time pursuit of
				a program of education.
											(D)$77.25 (as increased from time to time
				under paragraphs (2) and (3)) per month for each month of less than half-time
				pursuit of a program of education, except that no payment may be made to a
				person for less than half-time pursuit if tuition assistance is otherwise
				available to the person for such pursuit from the military department
				concerned.
											(2)With respect to any fiscal year, the
				Secretary shall provide a percentage increase (rounded to the nearest dollar)
				in the rates payable under subparagraphs (A) through (D) of paragraph (1) equal
				to the percentage increase provided under subsection (h) of section 3015 of
				this title to the rates payable under subsection (a) of that section.
										(3)In the event of any increase by law
				(other than an increase under paragraph (2)) in the rates of basic educational
				assistance payable under section 3015(a) of this title, effective for months
				beginning on or after the month in which such increase goes into effect the
				Secretary shall provide a percentage increase (rounded to the nearest dollar)
				in the rates payable under subparagraphs (A) through (D) of paragraph (1) equal
				to such percentage increase in such rates of basic educational assistance by
				law.
										(b)Authorized
				Education ProgramsEducational assistance may be provided under
				this subchapter for pursuit of any program of education that is an approved
				program of education for purposes of chapter 30 of this title.
									(c)Maximum Months
				of Assistance(1)Subject to section 3695
				of this title, the maximum number of months of educational assistance that may
				be provided to any person under this subchapter is 36 (or the equivalent
				thereof in part-time educational assistance).
										(2)(A)Notwithstanding any
				other provision of this subchapter or chapter 36 of this title, any payment of
				an educational assistance allowance described in subparagraph (B) shall
				not—
												(i)be charged against the entitlement of
				a person under this subchapter; or
												(ii)be counted toward the aggregate
				period for which section 3695 of this title limits a person’s receipt of
				assistance.
												(B)The payment of an educational
				assistance allowance referred to in subparagraph (A) is the payment of such an
				allowance to a person for pursuit of a course or courses under this subchapter
				if the Secretary finds that the person—
												(i)had to discontinue such course pursuit
				as a result of being ordered to serve on active duty under section 12301(a),
				12301(d), 12301(g), 12302, or 12304 of title 10; and
												(ii)failed to receive credit or training
				time toward completion of the person’s approved educational, professional, or
				vocational objective as a result of having to discontinue, as described in
				clause (i), the person’s course pursuit.
												(C)The period for which, by reason of
				this paragraph, an educational assistance allowance is not charged against
				entitlement or counted toward the applicable aggregate period under section
				3695 of this title shall not exceed the portion of the period of enrollment in
				the course or courses for which the person involved failed to receive credit or
				with respect to which such person lost training time, as determined under
				subparagraph (B)(ii).
											(d)Apprenticeships;
				On-Job Training(1)Educational assistance
				is payable under this subchapter to a person entitled to educational assistance
				under this subchapter for pursuit of a full-time program of apprenticeship or
				other on-job training.
										(2)(A)For purposes of this
				subchapter, the rate of payment of educational assistance allowances, and the
				charge against entitlement for receipt of such allowances, under this
				subsection shall be governed by the provisions of section 3032(c) of this
				title.
											(B)In the administration of the
				provisions referred to in subparagraph (A) for purposes of this
				subchapter—
												(i)a reference to an
				individual shall be deemed to be a reference to a person entitled to
				educational assistance under this subchapter;
												(ii)a reference to this
				chapter shall be deemed to be a reference to this subchapter;
				and
												(iii)a reference to the monthly
				educational assistance allowance otherwise payable to such individual
				shall be deemed to be a reference to the monthly educational assistance
				allowance otherwise payable to the person concerned under this subchapter
				(including any such allowance under subsection (a) and any such allowance under
				subsection (i)).
												(e)Correspondence
				Courses(1)Educational assistance
				is payable under this subchapter to a person entitled to educational assistance
				under this subchapter who enters into an agreement to pursue, and pursues, a
				program of education exclusively by correspondence.
										(2)(A)For purposes of this
				subchapter, the rate of payment of educational assistance allowances, and the
				charge against entitlement for receipt of such allowances, under this
				subsection shall be governed by the provisions of section 3032(d) of this
				title.
											(B)In the administration of the
				provisions referred to in subparagraph (A) for purposes of this
				subchapter—
												(i)a reference an
				individual shall be deemed to be a reference to a person entitled to
				educational assistance under this subchapter;
												(ii)a reference to this
				chapter shall be deemed to be a reference to this subchapter;
				and
												(iii)a reference to the amount of
				monthly assistance the individual would otherwise be eligible to receive for
				full-time pursuit of an institutional course shall be deemed to be a
				reference to the monthly educational assistance allowance otherwise payable to
				the person concerned under this subchapter (including any such allowance under
				subsection (a) and any such allowance under subsection (i)).
												(f)Flight
				Training(1)Educational assistance
				is payable under this subchapter to a person entitled to educational assistance
				under this subchapter for pursuit of a program of education consisting of
				exclusively of flight training approved under section 3034(d) of this title,
				subject to the conditions specified in paragraphs (2) and (4) of section
				3032(e) of this title.
										(2)(A)For purposes of this
				subchapter, the rate of payment of educational assistance allowances, and the
				charge against entitlement for receipt of such allowances, under this
				subsection shall be governed by the provisions of section 3032(e) of this
				title.
											(B)In the administration of the
				provisions referred to in subparagraph (A) for purposes of this
				subchapter—
												(i)a reference to an
				individual shall be deemed to be a reference to a person entitled to
				educational assistance under this subchapter;
												(ii)a reference to this
				chapter shall be deemed to be a reference to this subchapter;
				and
												(iii)a reference to the monthly
				rate of education assistance which such individual would otherwise be
				paid shall be deemed to be a reference to the monthly amount of
				educational assistance otherwise payable to the person concerned under this
				subchapter (including any such allowance under subsection (a) and any such
				allowance under subsection (i)).
												(g)Licensing and
				Certification Tests(1)Educational assistance
				is payable under this subchapter to a person entitled to educational assistance
				under this subchapter for a licensing or certification test described in
				section 3452(b) of this title.
										(2)(A)For purposes of this
				subchapter, the amount payable for a licensing or certification test, the
				charge against entitlement for receipt of such payment, and the effect of
				expiration of entitlement on payments, under this subsection is governed by the
				provisions of section 3032(f) of this title.
											(B)In the administration of the
				provisions referred to in subparagraph (A) for purposes of this
				subchapter—
												(i)a reference to an
				individual shall be deemed to be a reference to a person entitled to
				educational assistance under this subchapter;
												(ii)a reference to this
				chapter shall be deemed to be a reference to this subchapter;
				and
												(iii)a reference to the full-time
				monthly institutional rate of educational assistance which such individual
				would otherwise be paid shall be deemed to a reference to the monthly
				amount of educational assistance allowance otherwise payable to the person
				concerned under this subchapter (including any such allowance under subsection
				(a) and any such allowance under subsection (i)).
												(h)Individualized
				Tutorial Assistance(1)A person entitled to
				educational assistance under this subchapter is entitled to individualized
				tutorial assistance in accordance with the provisions of section 3492 of this
				title, subject to the conditions applicable to an eligible veteran under that
				section.
										(2)The amount of individualized tutorial
				assistance provided under this subsection shall be governed by the provisions
				of section 3019(b) of this title.
										(3)(A)For purposes of this
				subchapter, the charge against entitlement of individualized tutorial
				assistance received under this subsection shall be governed by the provisions
				of section 3019(c) of this title.
											(B)In the administration of the
				provisions referred to in subparagraph (A) for purposes of this
				subchapter—
												(i)a reference to an
				individual shall be deemed to be a reference to a person entitled to
				educational assistance under this subchapter;
												(ii)a reference to this
				chapter shall be deemed to be a reference to this subchapter;
				and
												(iii)a reference to the amount of
				monthly assistance which the individual is otherwise eligible to receive for
				full-time pursuit of an institutional course shall be deemed to be a
				reference to the monthly amount of educational assistance allowance otherwise
				payable to the person concerned under this subchapter (including any such
				allowance under subsection (a) and any such allowance under subsection
				(i)).
												(i)Increased Rate
				of Assistance for Persons With Certain Skills(1)In the case of a person
				who has a skill or specialty designated by the Secretary of Defense as a skill
				or specialty in which there is a critical shortage of personnel or for which it
				is difficult to recruit or, in the case of critical units, retain personnel,
				the Secretary of Veterans Affairs may increase the rate of the educational
				assistance allowance applicable to that person to such rate in excess of the
				rate prescribed under subparagraphs (A) through (D) of subsection (a)(1) as the
				Secretary of Veterans Affairs and the Secretary of Defense jointly consider
				appropriate, but the amount of any such increase may not exceed $350 per
				month.
										(2)In the case of a person who has a
				skill or specialty designated by the Secretary of Defense as a skill or
				specialty in which there is a critical shortage of personnel or for which it is
				difficult to recruit or, in the case of critical units, retain personnel, who
				is eligible for educational benefits under chapter 30 (other than section 3012)
				of this title and who meets the eligibility criteria specified in subparagraphs
				(A) and (B) of section 3302(a)(1) of this title, the Secretary of Veterans
				Affairs may increase the rate of the educational assistance allowance
				applicable to that person to such rate in excess of the rate prescribed under
				section 3015 of this title as the Secretary of Veterans Affairs and the
				Secretary of Defense jointly consider appropriate, but the amount of any such
				increase may not exceed $350 per month.
										(3)The authority provided by paragraphs
				(1) and (2) shall be exercised by the Secretary of Veterans Affairs under
				regulations prescribed jointly by the Secretary of Veterans Affairs and the
				Secretary of Defense.
										(j)Continuation of
				Entitlement During Quarter or Semester of ExhaustionThe
				provisions of section 3031(f) of this title shall apply to the period of
				entitlement of a person to educational assistance under this subchapter.
									3304.Termination
				of assistanceEducational
				assistance may not be provided under this subchapter—
									(1)to a member
				receiving financial assistance under section 2107 of title 10 as a member of
				the Senior Reserve Officers’ Training Corps program; or
									(2)to a member who
				fails to participate satisfactorily in required training as a member of the
				Selected Reserve.
									3305.Failure to
				participate satisfactorily; penalties
									(a)PenaltiesAt
				the option of the Secretary of the military department concerned, a member of
				the Selected Reserve of an Armed Force who does not participate satisfactorily
				in required training as a member of the Selected Reserve during a term of
				enlistment or other period of obligated service that created entitlement of the
				member to educational assistance under this subchapter, and during which the
				member has received such assistance, may—
										(1)be ordered to
				active duty for a period of two years or the period of obligated service the
				person has remaining under section 3302 of this title, whichever is less;
				or
										(2)be subject to the
				repayment provisions under section 303a(e) of title 37.
										(b)Effect of
				RepaymentAny repayment under section 303a(e) of title 37 shall
				not affect the period of obligation of a member to serve as a Reserve in the
				Selected Reserve.
									3306.Reports to
				Congress
									(a)Biennial
				Reports(1)The Secretary shall
				submit to Congress, not later than March 1 of each odd-numbered year, a report
				on the operation of the educational assistance program carried out under this
				subchapter during the preceding two fiscal years.
										(2)Each report under paragraph (1) shall
				include the number of members of the Selected Reserve of the Ready Reserve of
				each Armed Force receiving, and the number of such members entitled to receive,
				educational assistance under this subchapter during each fiscal year covered by
				such report.
										(b)Modification of
				Report Frequency and Report CoverageThe Secretary may submit the
				report otherwise required by subsection (a) more frequently than is otherwise
				required by that subsection and adjust the period covered by the report
				accordingly.
									IIReserve
				Component Members Supporting Contingency Operations and Certain Other
				Operations
								3321.PurposeThe purpose of this subchapter is to provide
				educational assistance to members of the reserve components called or ordered
				to active service in response to a war or national emergency declared by the
				President or Congress, in recognition of the sacrifices that those members make
				in answering the call to duty.
								3322.Educational
				assistance programThe
				Secretary of Veterans Affairs, in consultation with the Secretary of Defense
				and the Secretary of Homeland Security with respect to the Coast Guard when it
				is not operating as a service in the Navy, shall carry out under this
				subchapter a program to provide educational assistance to members of the Ready
				Reserve of the Armed Forces for the purpose specified in section 3321 of this
				title.
								3323.Eligibility
									(a)In
				GeneralOn or after October 1, 2008, a member of a reserve
				component is entitled to educational assistance under this subchapter if the
				member—
										(1)serves on active
				duty in support of a contingency operation for 90 consecutive days or more;
				or
										(2)in the case of a
				member of the Army National Guard of the United States or Air National Guard of
				the United States, performs full time National Guard duty under section 502(f)
				of title 32 for 90 consecutive days or more when authorized by the President or
				Secretary of Defense for the purpose of responding to a national emergency
				declared by the President and supported by Federal funds.
										(b)Notice on
				Entitlement(1)Each member who becomes
				entitled to educational assistance under subsection (a) shall be given a
				statement in writing prior to release from active service that summarizes the
				provisions of this subchapter and states clearly and prominently the substance
				of sections 3325 and 3326 of this title as such sections may apply to the
				member.
										(2)In accordance with a memorandum of
				understanding entered into between the Secretary of Veterans Affairs and the
				Secretary of Defense, the Secretary of Defense shall transmit a notice of
				entitlement under subsection (a) for each member so entitled to the Secretary
				of Veterans Affairs.
										(c)Applicability
				of Certain Service Toward EligibilityA member who qualifies for
				educational assistance under this subchapter may not receive credit for service
				under both the program established by chapter 30 of this title and the program
				established by this subchapter, but shall make an irrevocable election (in such
				form and manner as the Secretary may prescribe) as to the program to which such
				service is to be credited.
									(d)Bar to
				Duplication of Educational Assistance(1)Except as provided in
				paragraph (2), the provisions of section 3033(a) of this title, relating to a
				bar on duplication of receipt of certain educational assistance benefits, apply
				with respect to the receipt of educational assistance under this
				subchapter.
										(2)Paragraph (1) does not apply with
				respect to the entitlement of a member to educational assistance under section
				3303(i) of this title.
										3323A.Eligibility
				of individuals entitled to educational assistance under former chapter
				1607 of title
				10
									(a)In
				GeneralSubject to the provisions of this section, any individual
				entitled to educational assistance under chapter 1607 of title 10 as of October
				1, 2008, shall be entitled to educational assistance under this subchapter
				thereafter for the programs of education, in the amounts, and subject to the
				conditions and limitations provided in sections 3324 through 3326 of this
				title.
									(b)Limitation on
				Months of EntitlementThe number of months of entitlement to
				educational assistance under this subchapter of an individual described in
				subsection (a) by reason of this section as of October 1, 2008, shall be equal
				to the number of months of entitlement of such individual to educational
				assistance under chapter 1607 of title 10 that remain unutilized by such
				individual as of that date.
									(c)Time Limitation
				for Use of Entitlement(1)Except as provided in
				paragraph (2), the provisions of section 16164 of title 10, as in effect on
				September 30, 2008, shall apply to the time for the use by an individual
				described in subsection (a) of entitlement to educational assistance under this
				subchapter by reason of this section.
										(2)The provisions of section 3325(a)(2)
				of this title shall apply to the duration of the entitlement of an individual
				described by subsection (a) to educational assistance under this subchapter by
				reason of this section.
										3324.Amount
									(a)In
				General(1)The educational
				assistance program under this subchapter shall provide for payment by the
				Secretary of an educational assistance allowance to each member entitled to
				educational assistance under this subchapter—
											(A)if the member is pursuing a program of
				education authorized under subsection (b) on a full-time basis, at the monthly
				rate of—
												(i)for months occurring during fiscal
				year 2009, the monthly rate payable under section 3015(a)(1)(D) of this title
				for that fiscal year; and
												(ii)for months occurring during a
				subsequent fiscal year, the amount for months occurring during the previous
				fiscal year as increased under paragraph (2); or
												(B)if the member is pursuing a program of
				education authorized under subsection (b) on less than a full-time basis, at an
				appropriately reduced monthly rate, as determined under regulations prescribed
				by the Secretary.
											(2)(A)With respect to any
				fiscal year, the Secretary shall provide a percentage increase (rounded to the
				nearest dollar) in the rate payable under paragraph (1)(A) equal to the
				percentage by which—
												(i)the Consumer Price Index (all items,
				United States city average) for the 12-month period ending on the June 30
				preceding the beginning of the fiscal year for which the increase is made,
				exceeds
												(ii)such Consumer Price Index for the
				12-month period preceding the 12-month period described in clause (i).
												(B)Any rounding under subparagraph (A)
				shall be subject to the provisions of section 3015(h)(2) of this title.
											(b)Authorized
				Education ProgramsEducational assistance may be provided under
				this subchapter for pursuit of any program of education that is an approved
				program of education for purposes of chapter 30 of this title.
									(c)Treatment of
				Certain Duty as Counting Toward EntitlementAny month of active
				duty, or full time National Guard duty, served by a member that contributes
				under section 3323(a) of this title to the entitlement of the member to
				educational assistance under this subchapter shall be counted as a month for
				which the member is entitled to educational assistance under this
				subchapter.
									(d)Maximum Months
				of Assistance(1)Subject to section 3695
				of this title, the maximum number of months of educational assistance that may
				be provided to any member under this subchapter is 36 (or the equivalent
				thereof in part-time educational assistance).
										(2)(A)Notwithstanding any
				other provision of this subchapter or chapter 36 of this title, any payment of
				an educational assistance allowance described in subparagraph (B) shall
				not—
												(i)be charged against the entitlement of
				any member under this subchapter; or
												(ii)be counted toward the aggregate
				period for which section 3695 of this title limits a member’s receipt of
				assistance.
												(B)The payment of an educational
				assistance allowance referred to in subparagraph (A) is the payment of such an
				allowance to a member for pursuit of a course or courses under this subchapter
				if the Secretary finds that the member—
												(i)had to discontinue such course pursuit
				as a result of being ordered to serve on active duty under section 12301(a),
				12301(d), 12301(g), 12302, or 12304 of title 10; and
												(ii)failed to receive credit or training
				time toward completion of the member’s approved educational, professional, or
				vocational objective as a result of having to discontinue, as described in
				clause (i), the member’s course pursuit.
												(C)The period for which, by reason of
				this subsection, an educational assistance allowance is not charged against
				entitlement or counted toward the applicable aggregate period under section
				3695 of this title shall not exceed the portion of the period of enrollment in
				the course or courses for which the member involved failed to receive credit or
				with respect to which such member lost training time, as determined under
				subparagraph (B)(ii).
											(e)Flight
				Training(1)Educational assistance
				is payable under this subchapter to a person entitled to educational assistance
				under this subchapter for pursuit of a program of education consisting of
				exclusively of flight training approved under section 3034(d) of this title,
				subject to the conditions specified in paragraphs (2) and (4) of section
				3032(e) of this title.
										(2)(A)For purposes of this
				subchapter, the rate of payment of educational assistance allowances, and the
				charge against entitlement for receipt of such allowances, under this
				subsection shall be governed by the provisions of section 3032(e) of this
				title.
											(B)In the administration of the
				provisions referred to in subparagraph (A) for purposes of this
				subchapter—
												(i)a reference to an
				individual shall be deemed to be a reference to a member entitled to
				educational assistance under this subchapter;
												(ii)a reference to this
				chapter shall be deemed to be a reference to this subchapter;
				and
												(iii)a reference to the monthly
				rate of education assistance which such individual would otherwise be
				paid shall be deemed to be a reference to the monthly amount payable
				under subsection (a)(1)(A).
												(f)Licensing and
				Certification Tests(1)Educational assistance
				is payable under this subchapter to a member entitled to educational assistance
				under this subchapter for a licensing or certification test described in
				section 3452(b) of this title.
										(2)(A)For purposes of this
				subchapter, the amount payable for a licensing or certification test, the
				charge against entitlement for receipt of such payment, and the effect of
				expiration of entitlement on payments, under this subsection is governed by the
				provisions of section 3032(f) of this title.
											(B)In the administration of the
				provisions referred to in subparagraph (A) for purposes of this
				subchapter—
												(i)a reference to an
				individual shall be deemed to be a reference to a member entitled to
				educational assistance under this subchapter;
												(ii)a reference to this
				chapter shall be deemed to be a reference to this subchapter;
				and
												(iii)a reference to the full-time
				monthly institutional rate of educational assistance which such individual
				would otherwise be paid shall be deemed to a reference to the monthly
				amount payable under subsection (a)(1)(A).
												3325.Time
				limitation for use of entitlement
									(a)Duration of
				EntitlementExcept as provided in subsection (b), a member
				remains entitled to educational assistance under this subchapter—
										(1)while the member
				is serving—
											(A)in the Selected
				Reserve of the Ready Reserve, in the case of a member called or ordered to
				active service while serving in the Selected Reserve; or
											(B)in the Ready
				Reserve, in the case of a member ordered to active duty while serving in the
				Ready Reserve (other than the Selected Reserve); and
											(2)in the case of a
				member who separates from the Ready Reserve upon the completion of a service
				contract under other than dishonorable conditions, and, if applicable, the
				fulfillment of an existing military service obligation in accordance with
				section 651 of title 10, during the ten-year period beginning on the date on
				which the member separates from the Ready Reserve.
										(b)Duration of
				Entitlement for Disabled Members(1)In the case of a person
				who is separated from the Ready Reserve because of a disability which was not
				the result of the person’s own willful misconduct incurred on or after the date
				on which such person became entitled to educational assistance under this
				subchapter, the person’s entitlement to educational assistance expires at the
				end of the 10-year period beginning on the date on which the person became
				entitled to such assistance.
										(2)The provisions of subsections (d) and
				(f) of section 3031 of this title shall apply to the period of entitlement
				prescribed by paragraph (1).
										3326.Termination
				of assistance
									(a)In
				GeneralExcept as provided in subsection (b), educational
				assistance may not be provided under this subchapter, or if being provided
				under this subchapter, shall be terminated—
										(1)if the member is
				receiving financial assistance under section 2107 of title 10 as a member of
				the Senior Reserve Officers’ Training Corps program; or
										(2)when the member
				separates from the Ready Reserve, as provided for under subparagraph (A) or (B)
				of paragraph (1) of section 3325(a) of this title, as applicable, unless the
				member is otherwise covered by paragraph (2) of such section.
										(b)ExceptionUnder
				regulations prescribed by the Secretary of Defense, educational assistance may
				be provided under this subchapter to a member of the Selected Reserve of the
				Ready Reserve who incurs a break in service in the Selected Reserve of not more
				than 90 days if the member continues to serve in the Ready Reserve during and
				after such break in service.
									IIIAdministrative
				Matters
								3341.Administration
				of programsThe provisions of
				sections 3470, 3471, 3474, 3476, 3482(g), 3483, and 3485 of this title and the
				provisions of subchapters I and II of chapter 36 of this title (with the
				exception of sections 3686(a), 3687, and 3692) shall be applicable to the
				provision of educational assistance under subchapters I and II of this chapter.
				In the application of such provisions for purposes of subchapter I or II of
				this chapter, the terms eligible veteran and a
				person, as used in such provisions, shall be deemed to refer to a person
				or member eligible for educational assistance under the applicable
				subchapter.
								3342.Funding
									(a)Funding for
				benefits accruing after October 1, 2008(1)Payments for
				educational assistance under this chapter for persons entitled to such
				assistance under section 3302 or 3323 of this title shall be made from funds
				appropriated or otherwise made available to the Department of Veterans Affairs
				for the payment of readjustment benefits.
										(2)Payments for training and
				rehabilitation under section 3323(b) of this title shall be made from funds
				appropriated or otherwise made available to the Department of Veterans Affairs
				for the payment of readjustment benefits.
										(b)Funding for
				benefits accruing before October 1, 2008Payments for educational
				assistance under this chapter for persons entitled to such assistance under
				section 3302A or 3323A of this title shall be made from amounts in the
				Department of Defense Education Benefits Fund under section 2006 of title 10
				that are attributable to armed forces education liabilities under chapters 1606
				and 1607 of title 10 that accrue before October 1, 2008. Amounts for such
				payments shall be made available to the Secretary in accordance with the
				provisions of section 2006(d) of title
				10.
									.
				(2)Clerical
			 amendmentsThe tables of chapters at the beginning of title 38,
			 United States Code, and at the beginning of part III of such title, are each
			 amended by inserting after the item relating to chapter 32 the following new
			 item:
					
						
							
								“33. Educational Assistance for
					 Members of the Reserve Components3301”.
								
							
						
					
				(c)Conforming
			 Amendments on Bar on Dual Eligibility for Benefits
				(1)Section 3033 of
			 title 38, United States Code, is amended—
					(A)in subsection
			 (a)(1), by striking chapter 106 or 107 of title 10 and inserting
			 under subchapter I or subchapter II of chapter 33 of this title, under
			 chapter 107 of title 10; and
					(B)in subsection
			 (c), by striking chapter 106 of title 10 and inserting
			 subchapter I of chapter 33 of this title.
					(2)Section 3221(f)
			 of such title is amended by striking chapter 106 of title 10 and
			 inserting subchapter I of chapter 33 of this title.
				(3)Section 3681 of
			 such title is amended—
					(A)in subsection
			 (a), by striking 34, 35, or 36 of this title or 106 or 107 of title
			 10, and inserting 33, 34, 35, or 36 of this title;
			 and
					(B)in subsection
			 (b)—
						(i)in
			 paragraph (1), by inserting before the period the following: , and
			 subchapters I and II of chapter 33 of this title; and
						(ii)in
			 paragraph (2), by striking Chapters 106 and and inserting
			 Chapter 107.
						(d)Conforming
			 Amendments Relating to Department of Defense Education Benefits
			 FundSection 2006(b) of title 10, United States Code, is
			 amended—
				(1)in paragraph (1),
			 by striking and chapters 1606 and 1607; and
				(2)in paragraph
			 (2)—
					(A)by striking
			 subparagraph (C); and
					(B)by redesignating
			 subparagraphs (D) and (E) as subparagraphs (C) and (D), respectively.
					(e)Cross-Reference
			 Amendments
				(1)Chapter 106 of
			 title 10, united states code
					(A)Section 2131 of
			 title 10, United States Code, is amended to read as follows:
						
							2131.Reference to
				subchapter I of chapter
				33 of title
				38Provisions of law related to educational
				assistance for members of the Selected Reserve under the Montgomery GI Bill
				program, as formerly set forth in this chapter and chapter 1606 of this title,
				are set forth in subchapter I of chapter 33 of title 38 (beginning with section
				3301 of title
				38).
							.
					(B)The table of
			 sections at the beginning of chapter 106 of such title is amended by striking
			 the item relating to section 2131 and inserting the following new item:
						
							
								2131. Reference to subchapter I of chapter
				33 of title
				38.
							
							.
					(2)Chapter 1606 of
			 title 10, united states codeChapter 1606 of such title is
			 amended by striking all after the chapter heading and inserting the
			 following:
					
						
							Sec.
							16131. Reference to subchapter I of
				chapter 33 of title 38.
						
						16131.Reference to
				subchapter I of chapter
				33 of title
				38Provisions of law related to educational
				assistance for members of the Selected Reserve under the Montgomery GI Bill
				program, as formerly set forth in this chapter, are set forth in subchapter I
				of chapter 33 of title 38 (beginning with section 3301 of that
				title).
						.
				(3)Chapter 1607 of
			 title 10, united states codeChapter 1607 of such title is
			 amended by striking all after the chapter heading and inserting the
			 following:
					
						
							Sec.
							16161. Reference to subchapter II of
				chapter 33 of title 38.
						
						16161.Reference to
				subchapter II of chapter
				33 of title
				38Provisions of law related to educational
				assistance for members of the reserve components of the armed forces supporting
				contingency operations and certain other operations, as formerly set forth in
				this chapter, are set forth in subchapter II of chapter 33 of title 38
				(beginning with section 3321 of that
				title).
						.
				(f)Additional
			 Conforming Amendments
				(1)Title 38,
			 united states code
					(A)Section 3485 of
			 title 38, United States Code, is amended—
						(i)in
			 subsection (a)(4)(E), by striking chapter 1606 or 1607 of title
			 10 and inserting chapter 33 of this title;
						(ii)in
			 subsection (b), by striking chapter 30, 31, 32, or 34 of this title or
			 chapter 1606 or 1607 of title 10, and inserting chapter 30, 31,
			 32, 33, or 34 of this title; and
						(iii)in subsection
			 (e)(1)—
							(I)by striking
			 , chapter 30, 31, 32, 35, or 36 of this title, or chapter 1606 or 1607
			 of title 10 and inserting or chapter 30, 31, 32, 33, 35, or 36
			 of this title; and
							(II)by striking
			 section 2135 of such title and inserting section 3305 of
			 this title.
							(B)Section 3672(c)
			 of such title is amended—
						(i)in
			 paragraph (3)(A), by striking chapters 30 and 35 of this title and
			 chapter 1606 of title 10 and inserting chapters 30, 33, and 35
			 of this title; and
						(ii)in
			 paragraph (4), by striking chapter 30 or 35 of this title, or chapter
			 1606 of title 10, as the case may be and inserting chapter 30,
			 33, or 35 of this title.
						(C)Section
			 3680A(d)(1) of such title is amended—
						(i)by
			 striking or under chapter 106 of title 10 the first place it
			 appears; and
						(ii)by
			 striking or chapter 30, 31, 32, or 35 of this title or under chapter 106
			 of title 10 and inserting or chapter 30, 31, 32, 33, or 35 of
			 this title.
						(D)Section
			 3684A(a)(1) of such title is amended by striking chapter 30 or 32 of
			 this title or in chapter 106 of title 10 and inserting chapter
			 30, 32, or 33 of this title.
					(E)Section 3688(b)
			 of such title is amended by striking , chapter 30, 32, or 35 of this
			 title, or chapter 106 of title 10 and inserting or chapter 30,
			 32, 33, or 35 of this title.
					(F)Section 3689 of
			 such title is amended by inserting 33, after 32,
			 each place it appears.
					(G)Section 3692 of
			 such title is amended—
						(i)in
			 subsection (a), by striking or 35 of this title and chapter 1606 of
			 title 10 and inserting 33, or 35 of this title;
			 and
						(ii)in
			 subsection (b), by striking , chapters 30, 32, and 35 of this title, and
			 chapter 1606 of title 10 and inserting and chapters 30, 32, 33,
			 and 35 of this title.
						(H)Section 3695(a)
			 of such title is amended—
						(i)by
			 striking paragraph (4) and inserting the following new paragraph (4):
							
								(4)Chapters 30, 32,
				34, 35, and 36 of this title and subchapters I and II of chapter 33 of this
				title.
								;
				and
						(ii)in
			 paragraph (5), by striking , 1606, 1607,.
						(I)Section 3697(a)
			 of such title is amended by striking chapter 30, 32, 34, or 35 of this
			 title, or chapter 106 of title 10, and inserting chapter 30, 32,
			 33, 34, or 35 of this title.
					(J)Section
			 3697A(b)(1) of such title is amended by striking or 32 of this title or
			 chapter 106 or 107 of title 10 and inserting 32, or 33 of this
			 title.
					(2)Title 10,
			 united states codeSection 510(h) of title 10, United States
			 Code, is amended—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (A), by striking additional educational assistance under
			 chapter 1606 of this title or to basic educational assistance under subchapter
			 II of chapter 30 of title 38 and inserting basic educational
			 assistance under subchapter II of chapter 30 of title 38 or educational
			 assistance under subchapter I of chapter 33 of that title; and
						(ii)in
			 subparagraph (B)—
							(I)by striking
			 chapter 1606 of this title or chapter 30 of title 38 and
			 inserting chapter 30 or subchapter I of chapter 33 of title 38;
			 and
							(II)by striking
			 either such chapter each place it appears and inserting
			 either such provisions; and
							(B)in paragraph
			 (3)(A), by striking educational assistance under chapter 1606 of this
			 title and all that follows through as the case may be
			 and inserting basic educational assistance under chapter 30 of title 38
			 or educational assistance under subchapter I of chapter 33 of that title from
			 an entitlement to such basic educational assistance under chapter 30 of that
			 title or educational assistance under subchapter I of chapter 33 of that title,
			 as the case may be.
					(3)Elementary and
			 secondary education act of 1965Section 2304(g) of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6674(g)) is amended by striking chapter 30 of
			 title 38 or chapter 1606 of title 10 and inserting chapter 30 or
			 33 of title 38.
				(g)Effective
			 Date
				(1)In
			 generalThis section and the amendments made by this section
			 shall take effect on October 1, 2008.
				(2)No adjustment
			 in assistance amounts for fiscal year 2009The adjustment in
			 amounts of educational assistance otherwise required for fiscal year 2009 under
			 section 3303(a)(2) of title 38, United States Code (as amended by subsection
			 (b)), shall not be made.
				
